Citation Nr: 1139457	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder, from August 12, 2004 to April 19, 2009.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder, from April 20, 2009 to the present.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent evaluation effective August 12, 2004.  In October 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in March 2008.

In June 2009, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective April 20, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the August 12, 2004 assignment of an initial 50 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 50 percent prior to April 20, 2009 and whether he is entitled to a disability rating higher than 70 percent from April 20, 2009 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

As the Veteran is challenging the disability ratings assigned for his PTSD, and the record raises assertions that he may be unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  From August 12, 2004 to April 19, 2009, the Veteran's service-connected PTSD was manifested by sleep disturbance, anger, sadness, passive suicidal and homicidal ideation, hallucinations, and poor judgment, resulting in occupational and social impairment with reduced reliability and productivity.

2.  As of April 20, 2009, the Veteran's service-connected PTSD is manifested by sleep disturbance, anger, sadness, passive suicidal and homicidal ideation, hallucinations, and poor judgment, resulting in occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD, from August 12, 2004 to April 19, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD, from April 20, 2009 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in September 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, for initial rating claims where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his PTSD most recently in June 2010.  The examiner reviewed the Veteran's VA treatment records and provided a thorough examination.  Thus, the Board finds that the June 2010 examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the Veteran has retired since his last examination and has claimed that this may be, at least in part, due to his PTSD.  However, there is no evidence that his retirement reflects an actual worsening of his symptoms since the last examination.  Rather, the incident precipitating his retirement occurred prior to the most recent examination and is discussed by the examiner.  His decision to retire based on an incident and claimed symptoms months before and accounted for in the June 2010 examination report does not constitute evidence of a worsening of his PTSD symptoms to necessitate a new VA examination.  Thus, the Board finds that a new VA examination for PTSD is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran has been assigned a 50 percent evaluation under Diagnostic Code 9411 for his service-connected PTSD from August 12, 2004 to April 19, 2009, and a 70 percent evaluation from April 20, 2009 to the present.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA psychiatric examination most recently in June 2010.  At that time, he reported that he received outpatient psychotherapy and medication management and lived with his wife.  He complained of bitterness and anger.  He also reported that he believed his employer was conspiring to fire him following an incident where he fell asleep at work after taking too much of his prescribed psychiatric medication.  The examiner observed that the Veteran was agitated, difficult to engage, and uncooperative.  He was appropriately dressed with good grooming.  He made minimal eye contact and had rapid, elevated, and pressured speech with disorganized content.  His mood appeared dysphoric, his affect was constricted with evident anger, and he exhibited circumlocution with disorganized and over inclusive thoughts, including some paranoid thinking.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.  The examiner noted no cognitive or memory deficits, but poor insight and judgment.  She diagnosed the Veteran with chronic PTSD, rule out bipolar disorder, and a history of alcohol/cocaine abuse and assigned him a GAF score of 51.

The Veteran previously underwent a VA psychiatric examination in April 2009.  At that time, he reported that he had been married for 10 or more years with a 33 year old son and that he lived with his wife and son.  He complained of difficulty tolerating other people and his job and very poor sleep.  The examiner observed that the Veteran was casually dressed in unwashed and torn clothing with adequate grooming and sporadic eye contact.  His speech was sporadic in rate, rhythm, and volume and circumstantial and tangential in content, with an odd sing-songy quality.  His self-reported mood was angry and sad and the examiner observed an excited, dramatic, and intense affect.  The Veteran acknowledged having auditory and visual hallucinations, but denied any delusions.  He also reported that he had suicidal thoughts two to three times per month, but that he would not act upon them for his wife's sake.  The examiner did not observe any cognitive or memory deficits and noted that the Veteran's insight was limited and judgment was questionable.  She diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 50.

The Veteran was initially examined for his PTSD in August 2006.  The Veteran reported being married with one son and living with his wife.  The examiner observed that the Veteran had adequate grooming, intermittent eye contact, and an odd appearance, wearing an orthofix stimulator, taking off his outer shirt because he felt warm in the cool room, and making exaggerated motions.  The Veteran's speech was sporadic in rate, rhythm, and volume, and logical and goal-directed in content, often with overly elaborate answers.  The examiner noted that the Veteran had exaggerated gestures and head movements, a mixed mood that was not depressed and often excited, and an intense, dramatic, and histrionic style affect.  The Veteran denied suicidal and homicidal ideation, but admitted to what might be partial auditory hallucinations at night.  The examiner detected no memory or cognitive deficits and noted that the Veteran's insight was adequate and judgment was questionable.  He diagnosed the Veteran with chronic PTSD and alcohol or other substance abuse in remission, assigning a GAF score of 50, and concluded that his psychosocial impairment was moderate.

In addition to the VA examinations, the medical evidence of record includes several VA psychiatric treatment records.  These treatment records reflect treatment, including psychotherapy and medication, for PTSD and include GAF scores ranging from 35 to 65.  The treatment records also include notations of passive 

suicidal ideation without actual intent or plan and sleep disturbance, with no evidence of psychosis, delusions, or hallucinations.  Significantly, treatment records dated in May 2005, November to December 2008, and December 2009 reflect complaints of confusion, delirium, and some impaired memory.  Additionally, a December 2008 VA treatment record shows a GAF score of 35, significantly lower than the other GAF scores of record.  However, the treating professionals did not attribute these symptoms to the Veteran's service-connected PTSD, but rather to his age and underlying medical conditions.  The VA treatment records do not reflect symptomatology due to PTSD that is worse than that reflected in the VA examination reports.

Finally, the record also includes lay evidence, including statements from the Veteran and some family members.  These statements are consistent with the symptomatology described in the medical evidence.  Notably, an October 2007 statement from the Veteran's sister-in-law, a psychiatric nurse, indicates that the Veteran has severely impaired judgment - a symptom reflected in the VA examination reports.

From August 12, 2004 to April 19, 2009, the evidence of record does not establish that the Veteran's service-connected PTSD warranted more than a 50 percent disability rating.  He did not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no indication that the Veteran experienced obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance or hygiene to warrant a higher rating of 70 percent.  Rather, the evidence indicates that the Veteran's PTSD symptoms did not significantly interfere with his activities of daily living, that he was able to perform his job adequately before retirement, and that he was able to maintain relationships with his wife and some family members.  Although the evidence reflects poor judgment and some sadness and anger, the evidence consistently reflects a lack of delusions.  As there is no evidence to support a finding a of deficiencies in most of 

the above-noted areas, a higher rating of 70 percent is not warranted.  Further, there is no evidence of more severe symptoms, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent ability to perform activities of daily living, or disorientation to time or place to warrant an even higher rating.  As such, a rating in excess of 50 percent for PTSD cannot be assigned for this time period.

From April 20, 2009 to the present, the evidence does not reflect that the Veteran's service-connected PTSD warrants a rating in excess of 70 percent.  He does not experience total occupational and social impairment.  There is no evidence indicating that he experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Rather, he was able to continue working until retirement and maintain his marriage.  Even if the Board were to accept that the Veteran's retirement was due to his PTSD symptoms, this would not warrant a 100 percent rating as he does not demonstrate total social impairment as well.  Although the Veteran has admitted to some possible hallucinations and passive suicidal and homicidal thoughts, there is no evidence that any hallucinations are persistent or that he is actually in danger of hurting himself or others.  Significantly, he has not demonstrated actual suicidal or homicidal intent or a plan, only passing thoughts, and has never been hospitalized to keep him safe.  The evidence simply does not support an increased rating of 100 percent.  As such, a rating in excess of 70 percent for PTSD is not warranted for this time period.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned staged ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.  The Board has considered all symptoms affecting occupational and social impairment, not just those listed in the rating criteria.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent and 70 percent disability ratings contemplate his symptoms, including occupational and social impairment, sleep disturbances, anger, suicidal 

and homicidal ideation, hallucinations, and impaired judgment.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Accordingly, the Board finds that the claim of entitlement to a disability rating for PTSD in excess of 50 percent from August 12, 2004 to April 19, 2009, and in excess of 70 percent from April 20, 2009 to the present, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD from August 12, 2004 to April 19, 2009 is denied.

Entitlement to an initial disability rating in excess of 70 percent for PTSD from April 20, 2009 to the present is denied.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  The Veteran's VA treatment records and June 2010 VA examination report reflect that the Veteran had been disciplined at work for falling asleep after taking his psychiatric medication inappropriately.  He stated that he believed he was going to be terminated or forced to retire as a result.  See VA examination report, June 2010.  A September 2010 VA treatment record then indicated that the Veteran was retiring effective October 1, 2010.  Although it is unclear whether the Veteran's retirement was directly due to his service-connected PTSD, this is sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows the Veteran is unemployed as of October 2010 and that this may be due, at least in part, to his service-connected PTSD.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Chicago VA Medical Center, covering the period from October 2010, to the present, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA compensation examination with an appropriate expert in order to determine whether his service-connected PTSD results in individual unemployability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  All clinical findings should be reported in detail.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU should be adjudicated.  If the claim is denied, a statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


